Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (a)(25) VAN ECK FUNDS AMENDMENT NO. 25 TO THE AMENDED AND RESTATED MASTER TRUST AGREEMENT Amendment No. 25 to the Amended and Restated Master Trust Agreement dated February 6, 1992, as amended (the Agreement) of Van Eck Funds (the Trust), made at New York, New York, this 27th day of April, 2010. WITNESSETH: WHEREAS, Article VII, Section 7.3 of the Agreement provides that the Agreement may be amended from time to time, as long as such amendment does not adversely affect the rights of any shareholder, and so long as such amendment is not in contravention of applicable law, including the Investment Company Act of 1940, as amended, by an instrument in writing, signed by an officer of the Trust pursuant to a vote of a majority of the Trustees of the Trust; WHEREAS, on December 3-4, 2009, a majority of the Trustees voted to designate an additional Class for four Series of the Trust which will be named Emerging Markets Fund Class Y, International Investors Gold Fund Class Y, Global Hard Assets Fund Class Y and Multi-Manager Alternatives Fund Class Y; WHEREAS, on March 18-19, 2010, a majority of the Trustees voted to re-designate the Commodities Series Fund I as the Long-Only Commodity Fund and the Commodities Series Fund II as the Long/Flat Commodity Fund and to designate an additional Class for each of these Series of the Trust which will be named Long-Only Commodity Fund Class Y and Long/Flat Commodity Fund Class Y; WHEREAS, Section 4.1 of the Agreement provides that the Trustees of the Trust may establish and designate Sub-Trusts of the Trust and classes thereof; and WHEREAS, a majority of Trustees have duly approved this amendment to the Agreement and authorized the same to be filed with the Secretary of State of the Commonwealth of Massachusetts. NOW, THEREFORE, the initial paragraph of Article IV, Section 4.2 of the Agreement is hereby amended to read in its entirety as follows: Section 4.2. ESTABLISHMENT AND DESIGNATION OF SUB-TRUSTS.
